*502OPINION OF THE JUSTICES
To the Honorable House of Representatives of the State of Maine:
In compliance with the provisions of section 3 of article VI of the Constitution of Maine we, the undersigned Justices of the Supreme Judicial Court, have the honor to submit the following response to the questions propounded by the House of Representatives on March 26,1996.
When this Court receives a request for an advisory opinion from either house of the Legislature or from the Governor, we first determine whether we have the constitutional authority to answer the propounded questions. Opinion of the Justices, 623 A.2d 1258, 1261 (Me.1993). Our State’s Constitution obliges us to give our opinion “upon important questions of law, and upon solemn occasions, when required by the Governor, Senate or House of Representatives.” Me. Const, art. VI, § 3. We answer only questions concerning matters of present concern, i.e., what we have previously referred to as “things of live gravity.” Opinion of the Justices, 623 A.2d at 1261.
The House of Representatives had before it an initiated bill, L.D. 1823, the purpose of which was twofold: 1.) to create an alternative, publicly-financed campaign election fund and 2.) to reduce the caps on election contributions in 21 M.R.S.A. §§ 1015(1) and (2). Pursuant to article IV, part third, section 18, clause 2 of the Constitution of Maine, an initiated bill, unless enacted without change by the Legislature at the session at which it is presented, must be submitted to the electors. Me. Const, art. IV, pt. 3, § 18.
We are informed that L.D. 1823 has expired for purposes of legislative action. The concurrence of both houses was required in order to present the bill to the Governor. Me. Const, art. IV, pt. 3, § 2. The failure of both chambers to agree to the passage of the bill results in the submission of the bill to the electorate pursuant to Me. Const, art. IV, pt. 3, § 18.
Therefore the question of enactment of L.D. 1823 is no longer before the Maine Legislature and consequently a solemn occasion no longer exists. In sum, the House does not require guidance in the discharge of its obligations as there is no further action that it may take. Because we are not presented with an important question of law upon a solemn occasion, we must refrain from issuing an opinion that is neither useful to the Legislature nor within the constitutional grant of our advisory power.
Dated at Portland, Maine, this third day of April, 1996.
Respectfully submitted:
DANIEL E. WATHEN
DAVID G. ROBERTS
CAROLINE D. GLASSMAN
ROBERT W. CLIFFORD
PAUL L. RUDMAN
HOWARD H. DANA, JR.
KERMIT V. LIPEZ